Citation Nr: 0031168	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-14 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for chronic disability 
of the sternum.

4.  Entitlement to service connection for chronic disability 
manifested by impaired balance.

5.  Entitlement to service connection for glaucoma.

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to a compensable disability rating for the 
residuals of a fracture of the left hand.

8.  Entitlement to a compensable disability rating for the 
residuals of a fracture of the right ankle.

9.  Entitlement to a compensable disability rating for status 
post laceration to the head.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from April 1948 to May 1968.

These matters come to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for a fracture of 
the left metacarpal, a head laceration, and a fracture of the 
right ankle, all rated as non-compensable.  The RO also 
denied entitlement to service connection for malaria, a low 
back disorder, a disorder manifested by pain in the sternum, 
a disorder manifested by impaired balance, glaucoma, and 
diabetes.  The veteran perfected an appeal of the assigned 
ratings and the denials of service connection.

The Board notes that the veteran was scheduled to attend a 
personal hearing before a Veteran's Law Judge in September 
2000, but that he failed to appear for the scheduled hearing.

The issue of entitlement to service connection for a low back 
disorder will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The RO has informed the veteran of the evidence needed to 
support his claim and has obtained the relevant evidence 
designated by the veteran.  The RO has also provided the 
veteran with pertinent VA examinations.

2.  The medical evidence does not show that the veteran 
currently has malaria.  

3.  The medical evidence does not show that the veteran 
currently has any residuals of the in-service contusion to 
the sternum.

4.  The medical evidence does not show that the veteran's 
balance problems are related to an in-service disease or 
injury.

5.  The medical evidence does not show that glaucoma, which 
was initially documented in 1986, is related to an in-service 
disease or injury or a service-connected disorder.  

6.  The medical evidence does not show that diabetes 
mellitus, which was initially documented in 1989, is related 
to an in-service disease or injury or a service-connected 
disorder.  

7.  The residuals of a fracture of the left hand are 
manifested by complaints of cramping, without any objective 
medical evidence of impairment.

8.  The residuals of a fractured right ankle are manifested 
by complaints of pain and a sensation of having a ball under 
the foot, without any objective medical evidence of 
impairment.

9.  The residual disability due to a laceration of the left 
forehead is manifested by a well-healed, non-tender scar that 
does not result in any significant disfigurement.  


CONCLUSIONS OF LAW

1.  Malaria was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991), as 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 
(2000).

2.  A chronic disability of the sternum was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991), as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.303 (2000).

3.  A chronic disability manifested by impaired balance was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991), as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).

4.  Glaucoma was not incurred in or aggravated by active 
service, nor is glaucoma due to or the proximate result of a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991), as amended by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.303, 3.310 (2000).

5.  Diabetes mellitus was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred, nor is diabetes due to or the proximate result of a 
service-connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 5107 (West 1991), as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2000).

6.  The criteria for a compensable disability rating for the 
residuals of a fracture of the left hand have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, 
Diagnostic Code 5225 (2000).

7.  The criteria for a compensable disability rating for the 
residuals of a fractured right ankle have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, 
Diagnostic Code 5284 (2000).

8.  The criteria for a compensable disability rating for 
status post laceration to the head have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.118, Diagnostic 
Codes 7800, 7803-7805 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records show that in May 1963 the veteran 
had a motor vehicle accident and experienced pain in the 
upper sternum.  No fracture on x-ray study was seen.  In 
January 1964 he incurred a closed fracture of the right 
distal fibula, which was found to be well healed in March 
1964.  Periodic examinations throughout the veteran's period 
of service were negative for any relevant findings or 
notations, with the exception of the veteran's having 
reported fracturing a bone in the left hand in 1950.  In 
conjunction with his October 1967 retirement examination he 
denied having any swollen or painful joints; dizziness or 
fainting spells; eye trouble; cramps in the legs; a history 
of broken bones; bone, joint, or other deformity; lameness; 
or recurrent back pain.  Physical examination revealed no 
abnormalities in the relevant body systems, with the 
exception of a one-inch traumatic scar on the left forehead, 
and the test for sugar in the urine was negative.  

VA outpatient records from April 1986 to May 1998 include 
clinical data relating to treatment for diabetes, ocular 
hypertension (glaucoma), and chronic low back pain.  In 
records dated in June, August, September, and October 1986 
the veteran complained of dizziness, vertigo and loss of 
balance, with an onset in April 1986.  His symptoms were 
finally assessed as otitis media with labyrinthitis.  The 
records in April 1986 indicate that he had ocular 
hypertension.  In July 1986 his complaint of having a lame 
right leg was assessed as restless leg syndrome, to rule out 
peripheral neuropathy.

In April 1989 he complained of leg cramping, polydipsia, and 
polyuria of two months in duration, and denied any history of 
diabetes.  A glucose test revealed elevated blood sugar, 
which resulted in a diagnosis of diabetes mellitus.  An 
August 1989 treatment record indicates that the intermittent 
claudication that occurred with exertion was due to 
peripheral vascular disease.  In September 1989 he reported 
having a history of increased ocular pressure since the age 
of 35.  

In March 1992 the veteran was given medication for leg 
cramps, and in May 1992 he received treatment for a contusion 
to the chest that occurred when the car he was working on 
fell off the jack.  In June 1992 he incurred a contusion to 
the dorsum of the left hand while playing golf, and an X-ray 
study at that time was negative.  In June 1995 he reported 
having taken medication for intraocular eye pressure since 
1970, and in July 1995 he reported a 30-year history of 
increased pressure.

X-ray studies from August 1989 to August 1997 revealed no 
evidence of a fracture or dislocation of the left hand.

During a September 1997 VA orthopedic examination the veteran 
complained of cramping in the left hand, and having abnormal 
sensation on the plantar aspect of the right foot.  On 
examination, the physician noted that he walked with a normal 
gait.  Deep tendon reflexes were symmetrical, being 
questionably present at the ankles.  Examination of the hand 
revealed no visible deformity; the fingers formed a tight 
fist and the metacarpal contour revealed no shortening of the 
metacarpals.  No tenderness was present to palpation.  Grip 
strength yielded some apparent decreased strength in the left 
grip that was found to be within the normal range on repeated 
testing.  

Examination of the ankles revealed no visible deformity and 
the lower extremity measurements were normal.  Range of 
motion of the ankle and subtalar joint was normal 
bilaterally, with dorsiflexion of 15 degrees, plantar flexion 
at 35 degrees, inversion at 35 degrees, and eversion of 
15 degrees.  Circulation and sensation were intact.  The 
examiner stated that the fractures of the ankle and hand 
appeared to have healed very nicely, and that objective 
measurements for the right ankle and the left hand were 
entirely normal.  The examiner also stated that there could 
be up to one-half inch atrophy of the left forearm muscles, 
in comparison to the right, but that the discrepancy was more 
likely indicative of someone who was fairly "one-sided."  
The examiner provided diagnoses of a healed fracture of the 
right ankle, and healed fracture of the left metacarpal.  

During his personal hearing in December 1998 the veteran 
testified as to the motor vehicle accident that resulted in 
lacerations to the forehead, and stated that the scar was not 
painful.  With respect to his right ankle, he recounted the 
incident in which he injured the ankle and stated that the 
ankle cramped, was painful on prolonged walking, swelled 
occasionally, and had limitation of motion.  He testified 
that on a scale of one to ten he rated the pain in the ankle 
at a four.  With respect to his left metacarpal, he stated 
that after the injury the left hand was casted for about six 
to eight weeks and that he had cramping in the hand with 
repetitive use.  He rated that pain at a three on a scale of 
one to ten.  

When asked about malaria, the veteran testified that he had 
had malaria in 1951 while stationed in Korea, but he denied 
having experienced any active malaria since service.  He 
asserted that the malaria, glaucoma, and diabetes were 
related because he had no family history of glaucoma or 
diabetes.  He testified that he was diagnosed with glaucoma 
at age 35, for which he was given eye drops, but that there 
was no record of the treatment.  He also testified that there 
should have been a record of a glaucoma test when he retired 
because such testing was mandatory.  He stated that he 
underwent testing and was given the diagnosis of diabetes in 
1985.  When asked why he thought that the diabetes was 
related to service, he stated that he had gradually gained 
weight in service and that he had not been tested for 
diabetes.  

The veteran testified that since an in-service motor vehicle 
accident he had pain in the sternum every one or two years 
with bending over, but he denied having sought any treatment 
for the problem.  When questioned about his impaired balance, 
he stated that he did not recall the onset, but that it had 
been going on for a while.  He stated that he first noticed 
it in service, but that he had no record documenting the 
problem.  He also stated that he again sought treatment in 
1986.  He testified that the symptoms he currently 
experienced were the same as those in service.

During a VA examination in February 1999 the veteran reported 
having received a laceration to the forehead and a chest 
contusion as the result of a motor vehicle accident in 1964.  
He also complained of balance problems, which he related to a 
problem with the inner ear.  He did not report having any 
pain related to the forehead scar or the sternum.  
Examination revealed a very well healed horizontal scar on 
the left upper forehead of one to one and a quarter inches in 
length.  The scar was not erythematous or tender to 
palpation, and there was no evidence of wound dehiscence.  
The examiner also provided color photographs of the veteran's 
forehead, from which the scar on the upper left forehead is 
barely discernible.  The examination resulted in a diagnosis 
of a well-healed superficial laceration of the forehead due 
to a motor vehicle accident.

In conjunction with a March 1999 VA orthopedic examination 
the veteran again complained of having the sensation of a 
ball under his right foot with walking, having the sensation 
of something going out of joint in his chest with bending, 
and cramping in the left hand with extended use.  On 
examination, the grip strength in the left hand was 
95/100/100 as compared to the right at 110/110/100.  The 
examiner described the left hand as normal, with no swelling, 
discoloration, tenderness, or atrophy, and circulation and 
sensation were normal.  The veteran was able to make a fist 
with his left hand and he had full extension of his fingers, 
all without discomfort.  On examination of the right ankle, 
there was no swelling, discoloration, or tenderness.  He had 
full range of motion in the ankle; there was no instability; 
the ligaments were intact; and sensation and circulation of 
the foot were normal.  There were no calluses on the bottom 
of the foot.  Examination of the chest showed no tender areas 
over the sternum.  The examiner stated that the veteran 
complained of multiple problems for which there were no real 
objective findings.  His assessment was based on review of 
the medical evidence as well as the results of the 
examination.

II.  Service Connection

VA has a duty to notify the veteran of the information and 
evidence that is necessary to substantiate his claim, and to 
make reasonable efforts to assist him in the development of 
the evidence to support his claims if a reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA shall make reasonable efforts 
to obtain relevant records that the veteran has adequately 
identified and inform the veteran of any records that could 
not be obtained.  The duty to assist includes providing a VA 
examination if the evidence of record 1) includes competent 
evidence showing that the veteran has a current disability or 
persistent or recurrent symptoms of disability; 2) indicates 
that the disability or symptoms may be related to service; 
and 3) does not contain sufficient medical evidence to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

The Board notes that in April and June 1997 the RO notified 
the veteran of the necessity of submitting evidence showing 
that he currently had disabilities that began in service.  He 
responded that all treatment for his claimed disabilities had 
been provided by the VA Medical Center (MC), which evidence 
is of record.  During the December 1998 hearing the Hearings 
Officer instructed him to obtain medical evidence relating 
malaria to glaucoma or diabetes, but he responded that no 
such evidence was available.  

The veteran has stated that the copies of the service medical 
records that he received from the National Personnel Records 
Center (NPRC) were not complete, in that they included only a 
May 1956 dental examination and his October 1967 separation 
examination.  The service medical records obtained by the RO, 
however, appear to include all of the records pertaining to 
the veteran's 20 years of service.  In addition, the veteran 
was provided VA examinations in October 1997 and February and 
March 1999.  The Board concludes that all relevant data has 
been obtained for determining the merits of the veteran's 
claims, that the evidence of record is sufficient to decide 
the claims, and that VA has fulfilled its obligation to 
assist him in the development of the facts of his case.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disability which is proximately due to or the result of 
a service connected disease or injury.  38 C.F.R. § 3.310(a).

Where a veteran served for 90 days in active service, and 
diabetes mellitus develops to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection for a disability which has 
not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service, or any 
applicable presumptive period; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  38 
U.S.C.A. §§ 1110, 1131; Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); 38 C.F.R. § 3.303(d).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

A.  Malaria

The veteran claims to have received treatment for malaria in 
March 1951.  He denied, however, having had any recurrences 
of malaria since his separation from service.  In addition, 
the medical evidence makes no reference to malaria, or any 
residuals of the malaria that was purportedly treated in 
service.  Because the evidence does not show that the veteran 
currently has the claimed disability, the Board finds that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for malaria.  Degmetich v. 
Brown, 104 F3d. 1328 (Fed. Cir. 1997) (the veteran must 
currently have the claimed disability to establish service 
connection).


B.  Sternum

The service medical records show that in May 1963 the veteran 
experienced pain in the upper sternum as the result of a 
motor vehicle accident.  Although he claimed to have 
fractured the sternum, an X-ray study at that time revealed 
no evidence of a fracture.  He also reported having a 
catching or popping sensation in the chest every one or two 
years since then.  The VA treatment records make no reference 
to any residuals from the in-service injury, and the VA 
examiner in March 1999 found no objective evidence of 
disability relating to the sternum.  The veteran's 
description of symptoms is not sufficient to establish the 
existence of a current disability resulting from the 
contusion to the sternum because he is not competent to 
render a medical diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  In the absence of a current medical 
diagnosis of disability pertaining to the sternum or chest, 
the Board finds that the preponderance of the evidence is 
against the claim of entitlement to service connection for a 
chronic disorder of the sternum.

C.  Impaired Balance

The veteran claims to have balance problems that had their 
onset during service.  His service medical records are silent 
for any complaints or clinical findings pertaining to balance 
problems, and the veteran stated that no records documenting 
his complaints were available.  The medical evidence 
indicates that his complaints of vertigo and dizziness were 
initially documented in April 1986, at which time his 
complaints were attributed to otitis media with 
labyrinthitis.  During the March 1999 examination the veteran 
attributed his balance problems to an inner ear disorder, and 
the examiner indicated that the problem could be due to 
diabetes.

The medical evidence does not show that the veteran has a 
currently diagnosed balance disorder; his subjective symptoms 
were attributed to a disorder that occurred 18 years 
following his separation from service.  The evidence does not 
document the occurrence of a related disease or injury in 
service, or show that any current symptoms are related to 
service.  The Board finds, therefore, that the preponderance 
of the evidence is against the claim for service connection 
for a balance disorder.

D.  Glaucoma and Diabetes

The veteran claims that glaucoma, which was initially 
documented in 1986, and diabetes, which was diagnosed in 
April 1989, were caused by the malaria that he had in 
service.  The service medical records do not show that the 
veteran actually had malaria while in service.  The available 
medical evidence makes no reference to a relationship between 
malaria and glaucoma or diabetes, nor has the veteran alluded 
to such evidence.  When asked whether his physician had 
attributed the glaucoma or diabetes to malaria, during the 
December 1998 hearing the veteran stated that his physician 
had indicated that they were not related.  The veteran's 
assertion that malaria, which he purportedly had in service, 
caused glaucoma or diabetes is not probative because the 
veteran is not competent to provide evidence of the etiology 
of a medical disorder.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

As an alternative, the veteran has asserted that glaucoma and 
diabetes had their onset during service.  His service medical 
records make no reference to any clinical findings pertaining 
to an eye disorder or diabetes; he denied having any relevant 
health problems during multiple periodic examinations; those 
multiple periodic examinations revealed no relevant 
abnormalities; and testing on separation from service showed 
no evidence of sugar in the urine.  The Board finds that the 
contemporaneous evidence is more probative than the veteran's 
reported history of having had glaucoma and diabetes during 
service, and further finds that the incurrence of a disease 
or injury related to glaucoma or diabetes was not shown 
during service.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).

The Board notes that pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C. § 5103A), the 
duty to assist the veteran in developing the evidence in 
support of his claim includes providing a VA examination if, 
after consideration of all information and lay or medical 
evidence, the record does not contain sufficient medical 
evidence to decide the claim.  VA is not required to provide 
assistance to the veteran, however, if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board finds that in the 
absence of any documentation in the service medical records 
of any complaints or clinical findings pertaining to an eye 
disorder or diabetes, and the absence of any medical 
documentation relating to those disorders for more than 
30 years after service, that a reasonable possibility does 
not exist that a medical examination and/or opinion would 
substantiate the claim.  The basis for that finding is that, 
in the absence of contemporaneous medical evidence, any 
medical opinion regarding the claimed relationship between 
the currently diagnosed disorders and military service would 
be based on the veteran's reported history and would not, 
therefore, be of any probative value.  Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (the Board is not required to 
accept doctors' opinions that are based on the veteran's 
recitation of medical history).

While the medical evidence shows that the veteran currently 
has glaucoma and diabetes, the medical evidence does not 
document the incurrence of a related disease or injury during 
service or a relationship between the currently diagnosed 
disorders and an in-service disease or injury or a service-
connected disorder.  Cuevas, 3 Vet. App. at 548.  The Board 
has determined, therefore, that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for glaucoma and diabetes.  

III.  Increased Ratings

As previously stated, VA has a duty to notify the veteran of 
the information and evidence that is necessary to 
substantiate his claim, to develop that evidence, and to 
provide the veteran with a medical examination.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The veteran was notified of the need to submit 
relevant evidence in April and June 1997 and during the 
December 1998 hearing, the evidence he described has been 
obtained, and he was provided VA examinations in October 1997 
and February and March 1999.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
his claims and that VA has fulfilled its obligation to assist 
him in the development of the facts of his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  If the minimum 
schedular evaluation requires residuals and the schedule does 
not provide a no-percent evaluation, a no-percent evaluation 
is assigned when the required residuals are not shown.  
38 C.F.R. § 4.31.

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in March 1994.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints, multiple involvements of the interphalangeal, 
metacarpal, and carpal joints of the upper extremities, the 
interphalangeal, metatarsal, and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  Gilbert, 
1 Vet. App. at 55.

A.  Left Hand

With the grant of service connection in March 1998, the RO 
evaluated the left hand disability as analogous to ankylosis 
of the index finger under Diagnostic Code 5225.  38 C.F.R. 
§ 4.20, 4.25.  That diagnostic code provides a 10 percent 
rating for unfavorable and favorable ankylosis of the index 
finger, for the major or minor extremity.  38 C.F.R. § 4.71.

As an initial matter the Board notes that the grant of 
service connection for a fracture of a metacarpal in the left 
hand was based on the veteran's report during service of 
having fractured the hand previously; the records do not 
document the actual fracture, and the specific metacarpal 
that was fractured has not been identified.  An X-ray study 
of the left hand revealed no evidence of a fracture or 
dislocation in the hand.

The left hand disability is manifested by complaints of pain 
and cramping with extended use, without any objective 
evidence of impairment.  Under the relevant diagnostic code, 
the minimum 10 percent rating is applicable if the disability 
is manifested by favorable or unfavorable ankylosis of the 
index finger.  Because the medical evidence does not show 
that the injury to the left hand resulted in any limitation 
of motion of any finger of the left hand, the Board finds 
that the criteria for a compensable schedular rating have not 
been met at any time since the initiation of the veteran's 
claim.  Fenderson, 12 Vet. App. at 119; 38 C.F.R. § 4.31.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Pain, as a 
manifestation of disability, can be considered only if the 
subjective complaint is supported by clinical signs of 
adequate pathology.  Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999) (pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
"disability"); 38 C.F.R. § 4.40.  Although the veteran has 
reported having pain in the left hand with extended use, no 
clinical signs of pathology were found during the October 
1997 or March 1999 VA examinations, and with the exception of 
the contusion to the dorsum of the left hand in June 1992, 
the VA treatment records make no reference to any clinical 
findings pertaining to the left hand.  The examiner in 
October 1997 found no visible deformity in the hand, the 
veteran was able to form a tight fist, there was no 
shortening of the metacarpals, no tenderness, and grip 
strength was normal.  The examiner diagnosed a healed 
fracture of the left metacarpal.  Examination in March 1999 
revealed grip strength that was essentially equal to that of 
the right hand; there was no swelling, discoloration or 
tenderness; the veteran was able to make a fist with his left 
hand without discomfort; he had full extension of the 
fingers; circulation and sensation were normal; and there 
were no atrophied muscles.  The examiner in March 1999 stated 
that although the veteran complained of multiple problems, 
there were no real objective findings to support the 
complaints.  The Board finds, therefore, that the veteran's 
subjective complaints are not supported by objective evidence 
of pathology, and that consideration of the functional 
limitations resulting from the hand injury does not support a 
compensable rating.  DeLuca, 8 Vet. App. at 202.

For the reasons shown above, the Board has determined that 
the preponderance of the evidence is against the appeal to 
establish entitlement to a compensable disability rating for 
the residuals of a left metacarpal fracture.

B.  Right Ankle

With the grant of service connection in March 1998, the RO 
evaluated the right ankle disability as analogous to a foot 
injury under Diagnostic Code 5284.  That diagnostic code 
provides a 10 percent disability rating if the residuals of 
the injuries are moderate, a 20 percent rating if moderately 
severe, and a 30 percent rating if severe.  38 C.F.R. 
§ 4.71a.

The right ankle disorder is manifested by complaints of pain 
and the sensation of having a ball under the foot with use, 
with no objective evidence of impairment.  Although the 
veteran claimed to have limited motion in the right ankle, no 
limitation of motion was found on examination.  Under 
Diagnostic Code 5284, a 10 percent rating is applicable if 
the right ankle disability is moderate.  The medical evidence 
does not show that the in-service ankle fracture resulted in 
any residual disability.  Examination in October 1997 
disclosed that there was no visible deformity in the ankle; 
the size of the calf muscle was essentially the same as on 
the left; the range of motion of the ankle was normal; and 
the examiner described the ankle as normal.  Examination in 
March 1999 showed no swelling, discoloration, or tenderness; 
full range of motion; no instability; and normal sensation 
and circulation.  The Board finds, therefore, that any 
residual disability in the right ankle is no more than slight 
or mild, and that the criteria for a compensable schedular 
rating for the residuals of a right ankle fracture have not 
been met at any time since the initiation of the veteran's 
claim.  Fenderson, 12 Vet. App. at 119.

The Board notes that Diagnostic Code 5271 for limitation of 
motion of the ankle provides a 10 percent rating if the 
limitation is moderate, and a 20 percent rating if the 
limitation is marked.  38 U.S.C.A. § 4.71a.  The evidence 
does not show that the right ankle disorder is manifested by 
any limitation of motion, including any limitation of motion 
due to pain.  The Board finds, therefore, that consideration 
of Diagnostic Code 5271 does not result in a compensable 
disability rating.

As previously stated, the evaluation of a musculoskeletal 
disability requires consideration of all of the functional 
limitations imposed by the disorder, including pain, 
weakness, limitation of motion, and lack of strength, speed, 
coordination or endurance.  Spurgeon, 10 Vet. App. at 194.  
Subjective complaints, as a manifestation of disability, can 
be considered only if they are supported by clinical signs of 
adequate pathology.  Sanchez-Benitez, 13 Vet. App. at 282; 
38 C.F.R. § 4.40.  As shown above, the medical evidence does 
not show that the in-service ankle fracture resulted in any 
objectively demonstrated pathology.  The Board finds, 
therefore, that consideration of any functional limitations 
of the right ankle does not result in a compensable rating.  

For the reasons shown above, the Board has determined that 
the preponderance of the evidence is against the appeal to 
establish entitlement to a compensable disability rating for 
the residuals of a right ankle fracture.

C.  Laceration Scar

Diagnostic Code 7800 for disfiguring scars of the head, face, 
and neck provides a 50 percent rating if there is complete or 
exceptionally repugnant deformity of one side of the face, or 
marked or repugnant bilateral disfigurement.  A 30 percent 
rating applies if the scarring is severe, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  A 10 percent rating is provided if the scarring 
is moderately disfiguring, and the disorder is noncompensable 
if slight.  Diagnostic Code 7803 provides a 10 percent 
evaluation if a superficial scar is poorly nourished with 
repeated ulceration.  Diagnostic Code 7804 provides a 
10 percent evaluation for superficial scars that are tender 
and painful on objective demonstration.  Diagnostic Code 7805 
for other scars indicates that other scars are to be 
evaluated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118.

The evidence shows that the laceration to the forehead 
resulted in a well healed scar, one to one and a quarter 
inches in length, on the upper left forehead.  The scar is 
not poorly nourished with repeated ulceration or tender and 
painful on objective demonstration, nor does the scar cause 
any limitation of function of the part affected.  Review of 
the color photographs provided by the examiner in February 
1999 leads to the conclusion that the scar did not result in 
any significant disfigurement.  The Board finds, therefore, 
that the criteria for a compensable rating have not been met 
since the initiation of the veteran's claim, and that the 
preponderance of the evidence is against the appeal to 
establish entitlement to a compensable disability rating for 
the residuals of a laceration to the head.  Fenderson, 12 
Vet. App. at 119.


ORDER

The claim of entitlement to service connection for malaria is 
denied.

The claim of entitlement to service connection for chronic 
disability of the sternum is denied.

The claim of entitlement to service connection for a disorder 
manifested by impaired balance is denied.

The claim of entitlement to service connection for glaucoma 
is denied.

The claim of entitlement to service connection for diabetes 
mellitus is denied.

The appeal to establish entitlement to a compensable 
disability rating for the residuals of a fracture of the 
right ankle is denied.

The appeal to establish entitlement to a compensable 
disability rating for status post fracture of the left 
metacarpal is denied.

The appeal to establish entitlement to a compensable 
disability rating for status post lacerations to the forehead 
is denied.


REMAND

The service medical records show that in November 1951 the 
veteran incurred a low back injury, manifested by pain in the 
lumbosacral area, that was diagnosed as slight scoliosis and 
muscle spasm on the left side.  The service medical records, 
including multiple periodic examinations and the October 1967 
separation examination, are otherwise silent for any 
complaints or clinical findings pertaining to the low back.

The veteran has reported having intermittent low back pain 
since his separation from service.  He stated that he 
initially sought treatment for his back complaints from the 
service department medical facility at Travis Air Force Base 
in 1991 or 1992.  Although the RO requested the records of 
that treatment, the appeals were certified to the Board prior 
to receipt of the evidence.

VA treatment records indicate that in March 1990 the veteran 
reported that the onset of low back pain occurred on the 
previous day, which was attributed to lumbago/sciatica.  
Later in March 1990 he reported having broken his upper back 
seven years previously, for which he wore a back brace.  
Examination showed an absent right ankle jerk and negative 
Babinski's sign, and following a computerized tomography (CT) 
scan his symptoms were diagnosed as a herniated nucleus 
pulposus at L5-S1.  An X-ray study revealed mild degenerative 
changes at L5-S1 with spondylolysis.

The examiner in October 1997 provided a diagnosis of lumbar 
spondylosis.  The examiner also noted that the veteran's back 
had been hurt on several occasions, including the in-service 
low back strain and multiple motor vehicle accidents.  The 
examiner did not provide an opinion, however, on whether the 
currently diagnosed low back disorder was etiologically 
related to the in-service injury.

In accordance with the revised statute, the duty to assist 
the veteran includes providing a medical examination or 
obtaining a medical opinion if such an examination or opinion 
is necessary to make a decision on the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. § 5103A).  The 
medical evidence shows that the veteran currently has a low 
back disorder, he was treated for a low back injury in 
service, and he has presented lay evidence showing that the 
current disorder is related to service.  In light of the 
absence of a medical opinion pertaining to the etiology of 
the low back disorder, there is insufficient medical evidence 
of record to decide the merits of the veteran's claim.  The 
Board finds, therefore, that an additional examination and 
medical opinion is required.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a low back 
disorder since his separation from 
service.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.  
Specifically, the RO should obtain the 
veteran's treatment records from the 
service department medical facility at 
Travis Air Force Base for 1991-1992.  If 
the RO is not able to obtain the 
identified records, the claims file 
should be documented to that effect.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of any low back disorder.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  The examination 
should include any diagnostic tests or 
studies, including X-ray studies, that 
are deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should conduct a thorough 
orthopedic examination of the low back 
and, based on the evidence of record, 
provide a diagnosis of any pathology 
found.  The examiner should also provide 
an opinion, based on the medical evidence 
of record and sound medical principles, 
on whether it is at least as likely as 
not that any currently diagnosed low back 
disorder is etiologically related to the 
slight scoliosis and muscle spasm that 
was documented in 1951.  The examiner 
should provide the complete rationale for 
his/her opinion.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinion are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for a 
low back disorder.  If any benefit 
requested on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	N. W. Fabian
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 
- 25 -


- 1 -


